Citation Nr: 1002678	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Togus, Maine


THE ISSUE

Entitlement to a compensable rating for a low back disability 
(degenerative disc disease with disc bulging at L4-5 and L5-
S1 associated with plantar fasciitis), to include whether the 
reduction from 10 percent was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from January 1986 to April 
1997 as well as prior active duty in the Army Reserve from 
August 1984 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine that, in part, reduced the rating for 
the Veteran's low back disability from 10 percent to 
noncompensable (0 percent), effective May 1, 2006.

The Veteran was scheduled for a videoconference Board hearing 
in August 2007; however, he did not report to that hearing.  
Thus, his request for a hearing before a member of the Board 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2009).  

In light of the Board's decision herein and a February 2005 
statement from the Veteran's VA nurse practitioner that he is 
permanently disabled due to his service-connected low back 
disability and plantar fasciitis, entitlement to a total 
rating due to individual unemployability (TDIU), to include 
on an extraschedular basis, is referred to the RO for 
appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO granted service 
connection for a low back disability as secondary to plantar 
fasciitis and assigned an initial 10 percent rating, 
effective April 19, 2002, based primarily on an April 2004 VA 
examiner's opinion that the low back pain due to degenerative 
disc disease is mildly aggravated by his service-connected 
plantar fasciitis.

2.  The 10 percent rating for the low back disability had 
been in effect for less than five years at the time it was 
reduced to noncompensable, effective May 1, 2006.

3.  The medical evidence dated in February 2005 and March 
2006 is in equipoise as to whether the Veteran's low back 
disability is still being aggravated by his plantar 
fasciitis.

4.  The medical evidence dated in March 2006 fails to reflect 
actual improvement in the Veteran's ability to function.  

5.  Since March 24, 2006, the Veteran's low back disability 
has more nearly approximated 30 degrees or less of forward 
flexion; but has not been manifested by incapacitating 
episodes having a total duration of at least four weeks 
during any 12-month period at any time during the appeal 
period.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a compensable rating for 
the Veteran's low back disability are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
3.951(a), 4.1-4.7, 4.10, 4.13, 4.14, 4.21, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5243 (2009).


2.  Resolving all doubt in the Veteran's favor, the criteria 
for a 40 percent rating for the low back disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.344, 4.1-4.10, 4.13, 4.21, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009), was signed into law on November 9, 
2000.  Implementing regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  

Analysis

On July 6, 2005, the Veteran filed a claim for an increased 
rating for his low back disability.  However, as noted above, 
the RO reduced the rating to noncompensable.  The Veteran 
contends that the 10 percent rating for his low back 
disability should be restored.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided, if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  38 
C.F.R. § 3.105(e).  

Here, the reduction in the evaluation of the low back 
disability from 10 percent to noncompensable, effective May 
1, 2006, did not result in a reduction or discontinuance of 
compensation benefits being made.  The Veteran's combined 
evaluation for compensation remained at 40 percent.  Thus, 
there was no need for compliance with the provisions of 38 
C.F.R. § 3.105(e).  

Accordingly, the remaining question is whether the reduction 
was proper based on the applicable regulation, 38 C.F.R. § 
3.344.  This regulation provides that sections (a) and (b) 
should be applied in cases in which the RO reduced an 
evaluation that had continued at the same level for five 
years or more, and section (c) should be applied if the RO 
reduced an evaluation that had been in effect for less than 
five years for disabilities which are likely to improve.  

In this case, service connection for the Veteran's low back 
disability as secondary to bilateral plantar fasciitis has 
been in effect since April 19, 2002.  In reducing the 10 
percent rating, effective May 1, 2006, the RO reduced an 
evaluation that had been in effect for less than five years.  
Thus, section (c) is applicable.  Under 38 C.F.R. § 3.344(c), 
reexaminations disclosing improvement of a condition warrant 
a reduction in the evaluation assigned the disability.  Id.

In Brown v. Brown, 5 Vet. App. 413 (1993), the United States 
Court of Appeals for Veterans Claims (Court) identified 
general regulatory requirements which are applicable to all 
rating reductions, including those which have been in effect 
for less than five years.  Id. at 417.  Pursuant to 38 C.F.R. 
§ 4.1, it is essential, both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.  Brown, 5 Vet. App. at 420.  

Similarly, 38 C.F.R. § 4.2 establishes that "[i]t is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole record history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of the disability present."  Id.  The Court has held that 
these provisions "impose a clear requirement" that rating 
reductions be based on the entire history of the veteran's 
disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use 
of descriptive terms.  Additionally, in any rating reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in ability to function under ordinary 
conditions of life and work.  See Brown, 5 Vet. App. at 420-
21.  See also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether 
a rating reduction was proper must be resolved in the 
veteran's favor unless VA concludes that a fair preponderance 
of evidence weighs against the claim.  Brown, 5 Vet. App. at 
421.

Ratings for service-connected disorders are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1, 4.2.  A 
higher rating is assigned if it more nearly approximates the 
criteria therefor.  38 C.F.R. § 4.7.  Not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. § 4.21.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007) (staged ratings may be assigned 
during the appeal of any increased rating claim).   

A readjustment to the rating schedule shall not be grounds 
for reduction of a disability rating in effect on the date of 
the readjustment unless medical evidence established that the 
disability to be evaluated has actually improved.  38 C.F.R. 
§ 3.951(a).

The criteria for evaluating disabilities of the spine, 
Diagnostic Codes 5285 through 5295 (in effect prior to 
September 23, 2002) ("old criteria"), were revised 
effective September 26, 2003, at which time the diagnostic 
codes were renumbered, including the renumbering of 
Diagnostic Code 5293 (intervertebral disc syndrome (IVDS)) to 
Diagnostic Code 5243 and adding Diagnostic Code 5242 for 
degenerative arthritis (yet also retaining Diagnostic Code 
5003 for degenerative arthritis).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assignable for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees.  A rating of 20 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assignable where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2009).  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and lateral rotation to 30 degrees, each, are 
considered normal ranges of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, Plate V.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate 
V (2009).

IVDS is evaluated by one of two alternative methods.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months.  A 10 percent rating is assigned for IVDS with 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.  
A 20 percent rating is assigned for IVDS with incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks, during the past 12 months.  A maximum 60 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of 
evaluation under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician, and 
"chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
IVDS that are present constantly or nearly so.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1).

Alternatively, IVDS could be rated by combining under 38 
C.F.R. § 4.25 separate evaluations for its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method resulted in the 
higher evaluation. 

The regulations no longer require the orthopedic and 
neurologic manifestations to be evaluated separately and then 
combined.  Rather, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, are to be evaluated under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent that 
the veteran may have additional functional impairment above 
and beyond the limitation of motion objectively demonstrated, 
such as during times when his symptoms are most prevalent 
("flare-ups") due to the extent of his pain (and painful 
motion), weakness, premature or excess fatigability, and 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

In the April 2004 rating decision granting service connection 
for the low back disability as secondary to bilateral plantar 
fasciitis, the RO assigned a 10 percent rating based on an 
April 2004 VA examiner's opinion that the Veteran's low back 
pain due to degenerative disc disease is mildly aggravated by 
his service-connected plantar fasciitis.  VA examination the 
month before showed the following range of motion of the 
thoracolumbar spine: 40 degrees of forward flexion, 10 
degrees of extension, 20 degrees of lateral flexion 
bilaterally, and 30 degrees of lateral rotation bilaterally.

The Veteran has since received treatment for both his low 
back disability and his bilateral plantar fasciitis.  A 
February 2005 letter from his VA treating nurse reflects that 
the Veteran's low back disability is further exacerbated by 
his plantar fasciitis.  August 2005 VA spine and feet 
examination reports reflect complaints of increased severity 
of the Veteran's low back disability and complaints of 
burning pain in both feet that have remained constant over 
the past couple years.  February 2006 VA treatment notes 
continue to reflect complaints of low back and foot pain.

A March 2006 VA examination report reflects complaints of 
constant low back ache and stiffness.  Examination revealed: 
30 degrees of forward flexion; 0 degrees of extension; 20 
degrees of lateral flexion, bilaterally; and 35 degrees of 
lateral rotation, bilaterally.  The examiner opined that 
there is little or no aggravation of the Veteran's low back 
discomfort secondary to the plantar fasciitis and that the 
discogenic symptoms and physical findings are essentially 
related to the low back and unrelated to the Veteran's 
plantar fasciitis.  

The April 2006 rating decision reducing the Veteran's rating 
to noncompensable was based on the March 2006 VA examiner's 
opinion that there is little or no aggravation of the 
Veteran's low back discomfort secondary to his service-
connected plantar fasciitis, even though the RO cited the 
February 2005 letter from the Veteran's nurse that the 
Veteran's low back disability is further exacerbated by his 
plantar fasciitis.

In essence, service connection and the 10 percent rating for 
the Veteran's low back disability was granted because the 
Veteran's service-connected bilateral plantar fasciitis 
aggravated his nonservice-connected low back disability.  See 
38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

The basis of the reduction was the March 2006 VA examiner's 
opinion that there is little or no aggravation of the 
Veteran's low back disability by the plantar fasciitis.  The 
majority of the medical evidence clearly shows that service-
connected bilateral plantar fasciitis at least aggravated the 
Veteran's low back disability.  What is less clear is the 
degree of disability resulting from such aggravation.  
Regardless, the Board is satisfied that the inquiries 
necessitated by 38 C.F.R. § 3.303(b) as to any "baseline" 
disability have thus been addressed and any doubt in this 
instance should be resolved in the Veteran's favor.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  Comparing the above examination 
results reveals that, although lateral rotation may have 
improved by 5 degrees, bilaterally, forward flexion and 
extension appear to have worsened by 10 degrees each, while 
lateral flexion remained the same at 20 degrees, bilaterally.  
As such, the medical evidence fails to reflect actual 
improvement in the Veteran's ability to function.  
Accordingly, the Board determines that the preponderance of 
the evidence does not support the reduction in the Veteran's 
rating to noncompensable.  38 U.S.C.A. § 5107; 38 C.F.R. § 
4.3.  The Veteran's degenerative disc disease has not been 
manifested by incapacitating episodes.

The Board further finds that a higher rating is warranted for 
the Veteran's low back disability.  The Board notes that the 
August 2005 and March 2006 VA examination reports both 
reflect 30 degrees of forward flexion, which warrants a 40 
percent rating.  An even higher, 50 percent, rating is not 
warranted as the Veteran's disability is not reflective of 
unfavorable ankylosis of the entire thoracolumbar spine.  In 
this regard, the Board has considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45), in order to determine whether an increased 
evaluation may be warranted.  While recognizing that the 
Veteran has complaints of pain and stiffness and the March 
2006 examiner estimated that his range of motion would be 
reduced in all planes virtually to 0 for a few days during an 
acute flare-up, there is no objective evidence to support 
this estimation and, even in the examiner's estimation, the 
reduction in range of motion would only last a few days.  
Thus, the Veteran's overall disability picture more nearly 
approximates the criteria for a 40 percent rating.  Although 
it has no reason to doubt that the Veteran suffers from 
painful flare-ups, the Board reiterates that it is unable to 
identify any clinical findings which would warrant an even 
higher evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In summary, not only is the Veteran entitled to restoration 
of a compensable rating for his low back disability, but he 
is also entitled to a 40 percent rating, effective from March 
24, 2006 (the date of examination).

Other Considerations

Also considered by the Board is whether the Veteran's low 
back disability warrants referral for extraschedular 
consideration.  The above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  There is no showing that the Veteran's 
low back disability by itself reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than the assigned 40 percent rating.  
See 38 C.F.R. § 3.321(b)(1).  The effects of his low back 
disability on employment are already considered in the 
assignment of a 40 percent rating.  Moreover, the Veteran has 
never been hospitalized because of his low back disability, 
so as to otherwise render impractical the application of the 
regular schedular standards.  Accordingly, referral for 
extraschedular consideration is not warranted at this time.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence 
of evidence of such factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent rating for the low back disability, effective 
from March 24, 2006, is granted, subject to the provisions 
governing the award of monetary benefits.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


